                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


 KACEY LEWIS,                            :
                                         :
        Plaintiff,                       :        No. 3:17-CV-1764 (VLB)
                                         :
        v.                               :
                                         :         DECEMBER 10, 2018
 SCOTT ERFE et al.,                      :
                                         :
        Defendants.                      :
                                         :
                                         :

                                        ORDER

      The Department of Correction reports that nurse Elizabeth (Kate) Barnes was

not working during the incident described in Plaintiff’s complaint and returned the

Waiver of Service unexecuted. Thus, the Court is unable to effect service on this

defendant.

      Plaintiff is directed to review the unexecuted Waiver of Service and obtain

the correct name of the nurse working during the incident described in Plaintiff’s

complaint. Plaintiff is further directed to file a notice with that information.



                                               IT IS SO ORDERED.

                                               ________/s/_____________
                                               Hon. Vanessa L. Bryant
                                               United States District Judge


Dated at Hartford, Connecticut: December 10, 2018.
